DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of claims 3-13 and 19-23 in the reply filed on 10/29/2021 is acknowledged.
Claims 1, 2 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/29/2021.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 10, 11 and 19-22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0299524 to Cooper (Cooper’524) or US 2014/0263482 to Cooper (Cooper’482) in view of US 2011/0303706 to Cooper (Cooper’706). With respect to claim 3, Cooper’524 and Cooper’482 teach a device for transferring molten metal including a transfer conduit (50 in Cooper’524 and 120 in Cooper’482) which could, if desired, receive some unspecified type of rotor shaft, in communication with a vessel cavity (10 in Cooper’524 and 110 in Cooper’482) the transfer conduit having a bottom with an opening (70 in Cooper’524 and 136 in Cooper’482) in communication with the vessel cavity, a first section (54 B in Cooper’524 and 132 in Cooper’482) having a cross sectional area and a second section (54 A in Cooper’524 and 134 in Cooper’482) above the first section with a larger cross sectional area  and an outlet (14 in Cooper’524 and 140 in Cooper’482) leading out of the transfer conduit where the first section is configured to receive a molten metal pump (100 in Cooper’524 and 200 in Cooper’482) and the outlet mates with a launder (see paragraph [0030] for example in Cooper’524 and paragraph [0018] in Cooper’482). Cooper’524 and Cooper’482 do not expressly teach a rectangular configuration for the outlet, although the outlet shown by  each of Cooper’524 and Cooper’482 is of a three sided shape which if it were covered would be in the shape of a rectangle, or the use of a free standing component for the transfer vessel or conduit. Cooper’706 teaches that in systems of the type described by Cooper’524 and Cooper’482, in the embodiment of figure 11 for example, that covering the upper side of the outlet to form a rectangular opening configured to mate with a launder was an expedient known in the art at the time the invention was filed. Cooper’706 further discloses the use of a free standing transfer conduit or vessel in the embodiment of figure 2 for example, allowing for greater flexibility in use and replacement of the transfer vessel or conduit. In order to prevent undesirable contamination of the delivered melt, motivation to include a cover over the outlet of either of Cooper’524 or Cooper’482, as shown by Cooper’706 and thereby forming a rectangular outlet mating with a launder, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. Also in order to achieve greater flexibility and ease of replacement motivation to also employ a free standing transfer vessel or conduit structure as shown by Cooper’706 in the systems of either of Cooper’524 or Cooper’482 would also be a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 4, Copper’524, Cooper’482 and Cooper’706 are formed of refractory materials (see paragraph [0011] of Cooper’524 for example).
With respect to claim 5, the cavity of Cooper’482 (see figure 1 for example) and Cooper’524 may be cylindrical.
With respect to claim 6, the launders of each of Cooper’524, Cooper’482 and Cooper’706 extend from the second sections of their devices (see figures 3-5 of Cooper’524 and figure 11 of Cooper’706 for example).
With respect to claims 7 and 8, the launder may be within the recited lengths and angles (see paragraphs [0030] and [0018] of Cooper’524  and paragraph [0018] of Cooper’482 for example).
With respect to claims 10 and 11, Copper’524 shows a pump and mounting arrangement, in the embodiments of figures 1-3 for example and Cooper’428 shows such an arrangement in the embodiment of figure 1 for example, meeting the instant claim limitations. 
With respect to claim 19, Cooper’524 and Cooper’428 each teach a molten metal pump within the transfer chamber and where the rotor and inner sections have the required diameters.
With respect to claims 20-22 each of Cooper’524, Cooper’428 and Cooper’706 allow for the recited types of pumps and pump support arrangements.

Response to Arguments
Applicant's arguments filed on 8/5/2022 have been fully considered but they are not persuasive. Applicant’s argument that either Cooper’482 or Cooper’524 teach a free standing transportable vessel is not persuasive since Cooper’706 is cited to teach this feature.
Applicant’s further argument that Coopere’706 is not configured to receive or retain a rotor shaft is also not persuasive since a) this feature, as explained above, is shown by each of Cooper’482 and Cooper’524 and b) as also stated above, the transfer device of Cooper’706 could, if desired receive some unspecified rotor shaft. It has been held that the manner or method of use (receiving some unspecified rotor shaft structure) of an apparatus (the transfer device) cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115. The term “configured to” without any further component structure or description as to how or in what manner the claimed apparatus is modified or structurally altered do not limit the instant claims.

Conclusion





 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk